  Case 18-10944         Doc 56     Filed 05/24/21 Entered 05/24/21 14:28:02                Desc Main
                                     Document     Page 1 of 2



                   U.S. Bankruptcy Court for the Northern District of Illinois
                                 Attorney Appearance Form


 Case Title: Jean W. Juste                            Case No. 18-10944
             Rose M. Juste

 An appearance is hereby filed by the undersigned as attorney for:
     CTF Asset Management

 Attorney name (type or print):       Molly Slutsky Simons

 Firm: Sottile & Barile, Attorneys at Law

 Street address:    394 Wards Corner Road, Suite 180

 City/State/Zip:    Loveland, OH 45140

 Bar ID Number: OH 0083702                            Telephone Number: 513-444-4100

 Email Address: bankruptcy@sottileandbarile.com

 Are you acting as lead counsel in this case?                      ☒ Yes       ☐ No

 Are you acting as local counsel in this case?                     ☐ Yes       ☒ No

 Are you a member of the court’s trial bar?                        ☐ Yes       ☒ No

 If this case reaches trial, will you act as the trial attorney? ☒ Yes         ☐ No

 If this is a criminal case, check your status        ☐ Retained Counsel
                                                      ☐ Appointed Counsel
                                                        If appointed counsel, are you
                                                             ☐ Federal Defender
                                                             ☐ CJA Panel Attorney

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C. §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

 Executed on May 24, 2021
 Attorney signature: /s/ Molly Slutsky Simons
                     (Use electronic signature if the appearance form is filed electronically.)
                                                                                         Revised 8/1/2015
  Case 18-10944       Doc 56     Filed 05/24/21 Entered 05/24/21 14:28:02           Desc Main
                                   Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Attorney
Appearance Form upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on May 24,
2021, before the hour of 5:00 p.m.

       E. Philip Groben, Debtors’ Counsel
       pgroben@gcklegal.com

       Marilyn O Marshall, Trustee
       courtdocs@chi13.com

       Patrick S Layng, U.S. Trustee
       ustpregion11.es.ecf@usdoj.gov

       Jean W. Juste, Debtor
       8316 Hamlin Avenu
       Skokie, IL 60076

       Rose M. Juste, Debtor
       8316 Hamlin Avenu
       Skokie, IL 60076

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
